Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of a universal joint (Group I) in the reply filed on January 11, 2021 is acknowledged.

Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 11, 2021.

Drawings
The drawings are objected to because:
In Fig. 11B, the leftmost instance of reference numeral 184 should be changed to reference numeral 185. 
The drawings fail to show the flat surface 146 engaging/contacting multi-angle surface 118 as recited in claims 1, 2 & 17

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The disclosure is objected to because at page 17, line 21 and page 21, line 18, the number, “14” should be changed to the word, “fourteen.”

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belden, US 2,744,449.  Figs. 8-10 & 12, Belden shows a universal joint (U-joint) assembly for transmitting torque from a drive component to a driven component across an articulating joint, comprising: 
a female U-joint member (81-85) coupled with the driven component (2A), the female U-joint member defining a longitudinal axis (4) and including a receptacle end (81), the receptacle end comprising: 
a cavity extending into the receptacle end and terminating in a circular receptacle (86); and 
four flat surfaces (68) extending longitudinally from the cavity at 90-degree intervals (nominally indicated by reference characters A-D in Fig. 9) about an inner diameter of the cavity; and 
a male U-joint member (13) coupled with the drive component (1) and having a drive end, the drive end comprising four multi-angled surfaces (see Fig. 8 & 10) extending longitudinally from the drive end at 90-degree intervals (nominally indicated by reference characters A-D in Fig. 9) about a periphery of the drive end, wherein when the drive end of the male U-joint member is received coaxially within the cavity of the female U-joint member, each of the multi-angled surfaces of the drive end of the male U-joint member opposes a corresponding one of the four flat surfaces of the female U-joint member;

Fig. 10 shows both of the first and the second angled surfaces angle away from the crown such that when the drive end of the male U-joint member articulates within the cavity of the female U-joint member relative to the longitudinal axis, the first angled surface positioned parallel to an angle of the male U-joint member relative to the longitudinal axis engages an opposing one of the four flat surfaces of the female U-joint member and the second angled surface extending from an opposing side of the drive end and positioned parallel to the angle of the male U-joint member engages an opposing one of the four flat surfaces of the female U-joint member.
 
Allowable Subject Matter
Claims 3-8 & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679